            Case 3:19-mj-01392-PDB Document 1 Filed 10/16/19 Page 1 of 40 PageID 1

AO 91 (Rev. 11/11) Criminal Complaint


                                    UNITED STATES DISTRICT COURT
                                                                  for the

                                                     Middle District of Florida

                  United States of America                           )
                             V.                                      )
                                                                     )      Case No.
     Zheng Yan a/k/a "Kari" a/k/a "the Mistress";
      Yang Yang a/k/a Yang Chen a/k/a "Yuki";
                                                                     )                   3:19-mi-   1~9'l-fDf3
   Ge Songtao a/k/a Ge Song Tao a/ka "Sherman";                      )
                     Fan Yang;                                       )
                                                                     )
                          Defendant(s)


                                                CRIMINAL COMPLAINT
          I, the complainant in this case, state that the follow ing is true to the best of my know ledge and belief.

On or about the date(s) of _ _S_e...,_p_t._2_0_1_8_t_h_ro_u_,,g:.....h_O
                                                                       _c_t_.2
                                                                             _0_ 1_9_ _ in the county of _ _ _ __D
                                                                                                                 _u_v_a_l _ _ __   in the

        Middle         District of _ __ _
                                        F_lo_ri_d_
                                                 a _ _ _ , the defendant(s) violated:

            Code Section                                                       Offense Description
18 U.S.C. § 371                                conspiracy to violate federal law, specifically, 13 U.S.C. § 305 (knowing
                                               submission of false and misleading export information) and 18 U.S.C. § 554
                                               (fraudulent and knowing attempt to export and send from the United States,
                                               any merchandise, article, and object contrary to any law or regulation of the
                                               United States).




          This criminal complaint is based on these facts:

See attached affidavit.




          ~ Continued on the attached sheet.


                                                                                                 Complainani ·s signa111re

                                                                                           Blake Eber, Special Agent, FBI
                                                                                                  Prinled name and !ille


Sworn to before me and signed in my presence.



Date:     Lb\ i(,   lob J':J                                                            ~                         ""'
City and state:     (j   O\CJ2-"-iilic~t,R~ville, Florida                          Patricia D. Barksdale, U.S. Magistrate Judge
                                                                                                  Printed name and lit le
    Case 3:19-mj-01392-PDB Document 1 Filed 10/16/19 Page 2 of 40 PageID 2



           AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Blake Eber, being first duly sworn, hereby depose and state as follows:

               INTRODUCTION AND AGENT BACKGROUND

      1.     I am a Special Agent with the Federal Bureau of Investigation (FBI),

United States Department of Justice, acting in my official capacity. As such, I am an

investigative or law enforcement officer of the United States within the meaning of

Section 2510(7) of Title 18, United States Code, and am empowered by law to

conduct investigations of and to make arrest for offenses enumerated in Section 2516

of Title 18, United States Code.

      2.     Attached to this affidavit as Exhibit 1 is an affidavit in support of a

criminal complaint. Exhibit 1 contains a description of my professional history and

is incorporated by reference here in support of this criminal complaint.

                            PURPOSE OF AFFIDAVIT

      3.     This affidavit is submitted in support of a criminal complaint charging

that, in violation of 18 U.S.C. § 371, ZHENG YAN, a/k/a "Kari" a/k/a "the

Mistress" (ZHENG); YANG YANG, a/k/a Yang Chen, a/k/a Yuki (YANG); GE

SONGTAO, a/k/a Ge Song Tao a/k/a "Sherman" (GE); and FAN YANG (FAN)

have conspired with each other to violate U.S. law, specifically 13 U.S.C. § 305

(Unlawful Export Information Activities) and 18 U.S.C. § 554 (Smuggling of Goods

from the United States).
    Case 3:19-mj-01392-PDB Document 1 Filed 10/16/19 Page 3 of 40 PageID 3



       4.      The facts in this affidavit come from my personal observations, my

training and experience, and information obtained from other agents and witnesses.

This affidavit is intended to show merely that there is sufficient probable cause for

the requested criminal complaint and does not set forth all of my knowledge about

this matter.

                             Export and Shipping Records


       5.      I know from my training, experience, and consultation with other

federal agents that the U.S. Department of Commerce, through the U.S. Census

Bureau and the U.S. Department of Homeland Security, Customs and Border

Protection, participates in and maintains the Automated Export System (AES), an

electronic portal of information for exports of goods from the United States. The

Census Bureau requires the filing of electronic export information (EEI) through the

AES (using AESDirect) pursuant to 13 C.F.R. Part 30. The purpose of these

requirements is to strengthen the U. S. Government's ability to prevent the export of

certain items to unauthorized destinations and end users because the AES aids in

targeting, identifying, and, when necessary, confiscating suspicious or illegal

shipments prior to exportation. 15 C.F.R. § 30.l(b). Exporters file EEI by entering

data into AES via a computer. 15 C.F.R. § 30.6(a). EEI includes the date of export,

the U.S. Principal Party of Interest, the description of the commodity to be exported,

the intermediate consignee's name and address (if applicable), the ultimate

consignee's name and address, and the country of ultimate destination. 15 C.F.R. §

                                           2
    Case 3:19-mj-01392-PDB Document 1 Filed 10/16/19 Page 4 of 40 PageID 4



30.6. Each filing can be identified by a unique Internal Transaction Number.

Exporters, shippers, and freight fmwarders are required to file an EEI for every

export of goods or technology from the United States that have a value greater than

$2,500 or for which an export license was required. (15 C.F.R. § 758. 1; 15 C.F.R. §

30.2).


         6.   Title 13, U.S.C. § 305 states that " [a]ny person who knowingly fails to

file or knowingly submits [or causes the submission of] false or misleading export

information through the Shippers Export Declaration (SED) (or any successor

document) or the Automated Export System (AES) shall be subject to a fine not to

exceed $10,000 per violation or imprisonment of not more than 5 years or both."

Section 305 further states that " [a]ny person who knowingly reports any information

on or uses the SED or the AES to further any illegal activity shall be subject to a fine

not to exceed $10,000 per violation or imprisonment for not more than 5 years or

both."


         7.   Title 18, U.S.C. § 554 states that "[w]hoever fraudulently or knowingly

exports or sends from the United States, or attempts to export or send from the

United States, any merchandise, article, or object contrary to any law or regulation

of the United States, or receives, conceals, buys, sells, or in any manner facilitates the

transportation, concealment, or sale of such merchandise, article or object, prior to

exportation, knowing the same to be intended for exportation contrary to any law or




                                            3
    Case 3:19-mj-01392-PDB Document 1 Filed 10/16/19 Page 5 of 40 PageID 5



regulation of the United States, shall be fined under this title, imprisoned not more

than 10 years, or both. "


                                      Zheng Yan


       8.    Exhibit 1 describes the general backgrounds of GE, YANG, and FAN;

in that exhibit, ZHENG is identified anonymously as "GE's Associate." According

to ZHENG's U.S. State Department Visa application, which I have reviewed,

ZHENG stated she is 27 years old, and a citizen and resident of the People's

Republic of China. ZHENG was issued a Bl/B2 U.S. visa on April 26, 2016. A

Bl /B2 visa permits temporary entry into the United States for business and tourism

purposes. Her visa expires on April 21, 2026. According to U .S. Customs and

Border Protection records, which I have reviewed, ZHENG has travelled to the U.S.

on multiple occasions dating back to September 2012, and as recently as July 2018. I

have reviewed ZHENG's email signature block on an email sent to

COOPERATING SOURCE #4 (CS-4), which states ZHENG is employed by

Shanghai Breeze Technology Co. Ltd. (SHANGHAI BREEZE), SOHO No.968

Jinzhong Rd. Rm 1008, Unit 6 Changning District Shanghai, China.

                                PROBABLE CAUSE

       9.    As described in Exhibit 1, YANG and FAN operated a business called

BQ TREE LLC. YANG's business card identifies her as the "Chief Consultant" for

BQ TREE LLC and FAN's business card identifies him as a "Consultant" for BQ



                                           4
    Case 3:19-mj-01392-PDB Document 1 Filed 10/16/19 Page 6 of 40 PageID 6



TREE LLC. YANG and FAN have personally benefitted from the over $200,000 in

wire from SHANGHAI BREEZE and ZHENG.

      10.    As also described in Exhibit 1, YANG, GE, and ZHENG

communicate via email. Pursuant to court-authorized surveillance, I have reviewed

certain emails among GE, YANG, and ZHENG. In November 2016, YANG sent

GE a signed employment contract with SHANGHAI BREEZE. The contract

appears to have been signed by GE on behalf of his company and then countersigned

by YANG on November 10, 2016. According to FBI linguists who have reviewed

the contract, during a one to three month probationary period, the company agreed

to pay YANG a monthly salary of$3,000, which would then increase to $5,000 per

month, paid in two distributions per month. The FBI linguists also noted the

contract specifically described YANG's duties as "Party B [YANG] must handle

business operations, conduct business negotiations, collaborate with other factories,

declare products at customs, and conduct other similar business for Shanghai Breeze

Technology Co., Ltd. in the United States."

      11.    I reviewed a series of emails obtained by the U.S. Department of

Commerce in October 2019, which were provided by California-based marine

manufacturer ("BUSINESS-5") to a U.S. Department of Commerce Special Agent.

These emails were sent in September 2018, and show YANG corresponded via email

with a BUSINESS-5 about purchasing inflatable vessels. During those initial

communications (but not later communications), YANG stated the end user for the

                                           5
    Case 3:19-mj-01392-PDB Document 1 Filed 10/16/19 Page 7 of 40 PageID 7



vessels was the People's Republic of China Ministry of Agriculture, Fisheries

Bureau. Based on information provided by YANG, a representative ofBUSINESS-5

prepared a price quote for YANG, which included the shipping contact as Yuki

Yang, address Unit E & F, 13/F, Wang Cheong Commercial Building, No. 249-253,

Reclamation Street, Kowloon, Hong Kong, cell number 929-800-1368, email

yuki.chen@bqtree.com.

      12.    I reviewed a series of emails provided by BUSINESS-5 to U.S.

Commerce Department Agents sent in July 2019, in which YANG corresponded

with BUSINESS-5. In those emails, YAN G's signature line identified her as the

business representative of SHANGHAI BREEZE.


      13.    I reviewed a series of emails provided by BUSINESS-5 to U.S.

Commerce Department Agents in which YANG claimed several different end users

for the aforementioned transaction. On or about July 10, 2019, YANG listed the

end user as - not the Chinese government - but United Vision, located in Hong

Kong. On the same date, YANG returned a signed price quote to BUSINESS-5.

The signature line for the purchasing party lists Belt Consulting, Hong Kong, phone

number 929-800-1 368, with a hand signature and stamp showing Belt Consulting

Company Limited along with Chinese characters in the center. The price quote was

for multiple vessels, engines, and all related equipment with a total value of

approximately $266,496.




                                           6
    Case 3:19-mj-01392-PDB Document 1 Filed 10/16/19 Page 8 of 40 PageID 8



      14.    Additionally, I have reviewed an email sent to BUSINESS-5 on or

about July 10, 2019, in which YANG states that "I believe the U.S. Customs and

Border may require a Shipper's Export Declaration (SED)."

       15.   An email provided by BUSINESS-5 to U.S. Commerce Department

Agent shows that on or about July 22, 2019, YANG, using email

yuki.chen@bqtree.com, communicated to BUSINESS-5 explaining the overseas

parties were negotiating with the bank and local government. YANG stated the

relationship between Hong Kong and China mainland is sensitive, and there are

strict requirements regarding wire transfers.

      16.    On or about July 24, 2019, YANG, using email yuki.chen@bqtree.com,

emailed BUSINESS-5, requesting that particular engines be added to the inflatable

boat purchase. YANG requested a quote for the engines, specifically, Evinrude

SSMFE outboard engines which are marketed "for military use." The U.S.

Department of Commerce is currently reviewing the specifications of these engines

to determine whether a license is required for export to China.

       17.   While YANG was interacting with BUSINESS-5 regarding the

proposed sale of the vessels and engines, she frequently updated ZHENG behind the
                                                              /



scenes. Pursuant to a court-authorized search and surveillance, I reviewed

approximately 127 emails sent between November 23, 2016 and October 8, 2019,

between YANG and ZHENG. Of those emails, approximately 17 were

correspondence between YANG and BUSINESS-5, which YANG forwarded to

                                            7
   Case 3:19-mj-01392-PDB Document 1 Filed 10/16/19 Page 9 of 40 PageID 9



ZHENG without BUSINESS-5 being "cc" (carbon copied). ZHENG did not

respond to these emails, but as discussed below, YANG's discussions with FAN

about YAN G's dealings with ZHENG establish that YANG and ZHENG channels

of communications were not limited to emails.

      18.    I have reviewed documents provided by BUSINESS-5 to the U.S.

Department of Commerce in connection with the proposed sale of vessels, which

state that on or about August 6, 2019, BUSINESS-5 received payment via

international wire transfer in the amount of$79,929. The wire tran~fer was listed as

being generated from Belt Consulting in Hong Kong.

      19.    Pursuant to court-authorized surveillance, I reviewed an email written

in Chinese, translated by FBI linguists, sent by YANG to ZHENG on September 20,

2019. In the email, YANG updated ZHENG regarding the status of the pending

transaction with BUSINESS-5. YANG attached to her email an invoice from

BUSINESS-5 for the proposed sale of four vessels with engines and accessories. The

invoice was directed to "Belt Consulting Company Limited." The invoice listed the

same address for both Belt Consulting and intended shipping address: Unit E&F,

13/F, Wang Cheong Commercial BLDG, No. 249-253, Reclamation Street,

Kowloon, Hong Kong. The invoiced credited the buyer with an advanced deposit of

$54,207.31 and listed $126,550.09 as the total amount due. Regarding the attached

invoice, YANG wrote to ZHENG that they needed to confirm that amount of the

listed deposit was correct, and asked her about the process for clearing the shipment

                                          8
  Case 3:19-mj-01392-PDB Document 1 Filed 10/16/19 Page 10 of 40 PageID 10



through customs. In her signature block, YANG identified herself as both BQ

TREE's chief consultant and SHANGHAI BREEZE's representative in the United

States.

          20.   Additional documents provided by BUSINESS-5 to the U .S.

Department of Commerce state that on or about September 30, 2019, BUSINESS-5

received payment via international wire transfer in the amount of approximately

$34,905. The wire transfer was listed as being generated from Belt Consulting in

Hong Kong.

          21.   On or about October 7, 2019, after BUSINESS-5 informed YANG, via

email, that the goods were ready to ship upon receipt of shipping address and end-

user information, YANG emailed BUSINESS-5 that the company was Belt

Consulting Company Limited, and its shipping address was Unit E&F, 13/F, Wang

Cheong Commercial Building, No. 249-253, Reclamation Street, Kowloon, Hong

Kong. YANG further stated the Ultimate Consignee (end user) was United Vision

Limited (Hong Kong).

          22.   On or about October 8, 2019, I learned from a U.S. Commerce

Department Special Agent that he had conducted an open source search of the

shipping address provided by YANG to BUSINESS-5, which revealed that the

address is, in fact, for a company called LT Chemicals International. A further

search of U.S. Government shipping records revealed no previous exports to that

address or that company from the United States. An open source search for Belt

                                           9
  Case 3:19-mj-01392-PDB Document 1 Filed 10/16/19 Page 11 of 40 PageID 11



Consulting revealed that the company was incorporated on November 16, 2017, and

has no web presence. A search of U.S. Government shipping records revealed no

previous exports to Belt Consulting from the U.S. An open source search of United

Vision Limited revealed that the company has no web presence and a search of U.S.

Government shipping records revealed no previous exports to the company from the

U.S. An open source search of SHANGHAI BREEZE revealed that the company

has no web presence. There is, however, a Linkedin.com profile listing "Ge Song

Tao" as the "Chairman of SHANGHAI BREEZE." Additionally, in 2018, GE was

quoted in an online article about the Seawork Asia Exhibition and identified as the

General Manager of SHANGHAI BREEZE. A search of U.S. Government

shipping records revealed there have been approximately 24 exports from the U.S. to

SHANGHAI BREEZE located in Shanghai, China. Among those exports were two

from BQ TREE in Jacksonville, Florida to SHANGHAI BREEZE in Shanghai,

China. Specifically, on October 20, 2018, and again on January 17, 2019, BQ TREE

sent parcels via United States Postal Service to SHANGHAI BREEZE. The

contents were declared as flash drives.

      23.    I have reviewed transcribed translations of court-authorized recordings

of conversations between FAN and YANG during which they discuss the pending

deal with BUSINESS-5 and GE's and ZHENG's involvement in it. In a recording,

YANG and FAN acknowledged the inflatable vessels were ultimately intended for

mainland China and not Hong Kong. YANG has described the Hong Kong


                                          10
  Case 3:19-mj-01392-PDB Document 1 Filed 10/16/19 Page 12 of 40 PageID 12



company to FAN as a shell company whose address is actually that of a chemical

company. During a recorded conversation with FAN, YANG complained that

BUSINESS-5 had not given her a final quote and wiring instructions for payment.

YANG stated this was a problem for her because ZHENG had planned to travel to

Nantong (a city in mainland China) to wire money from a bank there to the Hong

Kong company. Based on my training and experience, I believe the purpose of

wiring money from a bank in mainland China to Hong Kong before then wiring

payment to BUSINESS-5 is to hide from BUSINESS-5 and U.S. authorities the

identity of the actual buyer, SHANGHAI BREEZE.

      24.    During another recorded conversation, YANG acknowledged to FAN

her belief that GE initially wanted ZHENG to work directly with BUSINESS-5, but

BUSINESS-5 was not paying attention to her. YANG has stated her belief to FAN

that because BUSINESS-5 manufactures vessels for the U.S. Navy, that company

may be contractually prohibited from selling its products to China, noting that the

United States and China are not allies. YANG also told FAN that GE and ZHENG

had not wired money owed to her; YANG continued on to state that although she

would give them more time, if they ultimately did not wire her the money, then she

and FAN would have to quit. YANG also complained to FAN that ZHENG was

upset with YANG because the vessels would n ot be shipped on time despite

YAN G's having told BUSINESS-5 what was required. In response, FAN assured




                                          11
  Case 3:19-mj-01392-PDB Document 1 Filed 10/16/19 Page 13 of 40 PageID 13



YANG that they did not need the additional money, but told her that he hoped sh<:

would not make him regret getting her the job.

      25.    I have learned from a Department of Commerce Special Agent that on

or about October 8, 2019, an SED was filed via EEI, documenting the

aforementioned export. Consistent with the information that YANG provided to

BUSINESS-5, on EEI #X20191008010900, the Shipper is listed as BUSINESS-5, no

Intermediate Consignee is listed, and the Ultimate Consignee is listed as Belt

Consulting in Hong Kong. The address listed returns in the open source Hong Kong

business registry database as registered to a chemical company.

      26.    Based on my training and consultations with federal agents who

investigation export violations, I know that individuals violating U.S. export

regulations, either working on a profit basis and/ or working on behalf of a foreign

government, often use numerous false businesses to conduct their illicit procurement

activities and mask the true destination, end-use, and end-user for U.S.-created goods

and technology. There is probable cause to believe that is what occurred here: the

foregoing shows that ZHENG, YANG, GE, and FAN worked together to complete

this transaction without disclosing that SHANGHAI BREEZE was the actual buyer.

      27.    The proposed transaction with BUSINESS-5 described above is not the

first time that BQ TREE LLC (YAN G's and F AN's company) was used to facilitate

the purchase ofU.S.-manufactured vessels at the direction of GE and ZHENG.

Pursuant to a court-authorized search and surveillance, I reviewed a series of emails

                                          12
  Case 3:19-mj-01392-PDB Document 1 Filed 10/16/19 Page 14 of 40 PageID 14



sent between approximately March 2017 to January 2019, in which YANG

communicates with GE, YANG, and a Louisiana-based marine manufacturer

(BUSINESS-6) about the procurement, on behalf of SHANGHAI BREEZE, of

vessels from BUSINESS-6. Specifically, YANG acted as an intermediary between

BUSINESS-6 and GE and ZHENG. These communications ultimately culminated

in BUSINESS-6's sale of vessels to SHANGHAI BREEZE - not Belt Consulting-to

be delivered at addresses in mainland China - not Hong Kong. Specifically,

according to BUSINESS-6, the shipping address for two vessels was Shanghai Breeze

Technology C., SOHO No 968, Jinzhong Rd, RM 1008 Nuit 6, Shanghai, China;

the address for three vessels was Shanghai Breeze Technology Co., Unit B-04,

Huashen Road, Shanghai, China; and the shipping address for five vessels was

Chong Koi Macau LTD, Rua de Tai Lin, No 190, Edif. Lei lp, Andar T, Taipa

999078 China.


      28.   Pursuant to a court-authorized search, I reviewed an email sent on

August 21, 2018, by YANG to BUSINESS-6, in which YANG states the following:


      From: Yang Chen [mailto:yuki.chen@bqtree.com]
      Sent: Tuesday, August 21, 2018 10:46 AM
      To: [BUSINESS-6 Employee]
      Subject: Re: 6.5M RIB
      Hi [BUSINESS-6 Employee],


      It's nice to hear from you. I hope you have a wonderful vacation. How's
      your wife and your little one? As a stay at home Mom, I am exhausted.



                                        13
  Case 3:19-mj-01392-PDB Document 1 Filed 10/16/19 Page 15 of 40 PageID 15



      I noticed that you changed your title to VP, Congratulations!


      I don't need a shipping quote, all I try to figure out is the time frame.
      They really need this boat to be delivered A .S.A.P. Do you know how
      soon can this boat leave U.S port? And when can it arrive in Shanghai
      port? Thank you in advanced. Have a great day.


[BUSINESS-6] then replied with the following:
      From: [BUSINESS-6 Employee]
      To: Yang Chen <yuki.chen@bqtree.com>
      Subject: RE: 6.5M RIB
      Date: Wed, 22 Aug 2018 01:40:51 +0000
      Hi there!


      Great to hear from you! I hope you have been well. [Discussion of
      BUSINESS-6 Employee's family] How is yours doing?


      I believe Kari [i.e. ZHENG] has everything she needs for the shipping.
      Once we get her approval, we can schedule shipping immediately.


      I believe [BUSINESS-6 Employee] spoke with her today about it.


      Please let me know if there is anything else I can do to assist,


      [BUSINESS-6 Employee Signature Block]


      29.   Pursuant to a court-authorized search, I reviewed an email written in

Chinese, translated by FBI linguists, sent on March 7, 2018, by YANG to ZHENG.

In this email, YANG told ZHENG that she found two bigger pictures and asked

ZHENG to see if ZHENG can use them. Suggesting that YANG takes direction

                                          14
  Case 3:19-mj-01392-PDB Document 1 Filed 10/16/19 Page 16 of 40 PageID 16



from ZHENG, YANG further stated that she will find more if ZHENG can use

them. The photos attached to YAN G's email are of a prototype BUSINESS-6 boat

and one photo is labeled "[BUSINESS-6] wins US Navy PBX Patrol Boat Contract."

      30.    Pursuant to a court-authorized search, I reviewed an email written in

Chinese, translated by FBI linguists, sent on March 21, 2018, by YANG to ZHENG

and GE. The translated text states:

      Subject: Please find attached the newest contract from [BUSINESS-6],
      delivery tracking number, and the bank's letter of guarantee info
      From: Yang Chen <yuki.chen@bqtree.com>
      To: GE Songtao <mtg@vip.126.com>, ZHENG Yan
      <yzheng42@binghamton.edu>
      1. DHL delivery tracking number : 4241129826
      2. New [BUSINESS-6] contract (Attachment 1)
      3. Bank's letter of guarantee (Attachment 2)
      Yuki
      Yang Chen
      Business representative in the United State
      Shanghai Breeze Technology Co.,Ltd.


This email also contained a scanned copy of a business contract for SHANGHAI

BREEZE to purchase two boats from BUSINESS-6. This contract was dated March

11, 2017 and signed by GE and a BUSINESS-6 representative.




                                         15
  Case 3:19-mj-01392-PDB Document 1 Filed 10/16/19 Page 17 of 40 PageID 17




                    CONCLUSION AND REQUEST TO SEAL

      31.    Based on the aforementioned, your affiant respectfully submits that

there is probable cause to believe that in violation of 18 U.S.C. § 371 , ZHENG,

YANG, GE, and FAN conspired with each other, and committed the acts described

in this affidavit, to violate U.S. law, specifically 13 U.S.C. § 305 (Unlawful Export

Information Activities) and 18 U.S.C. § 554 (Smuggling of Goods from the United

States) by arranging for a false name of Ultimate End User to be placed on the SED

to avoid export controls and government scrutiny.

      32.    I ask that this affidavit be sealed, until further order of the court, to

protect this investigation. I am aware from my training and experience that evidence

is destroyed, individuals flee, and witnesses may be tampered with or become

uncooperative when the details known to law enforcement become prematurely

available to the targets of a criminal investigation.




                                            16
  Case 3:19-mj-01392-PDB Document 1 Filed 10/16/19 Page 18 of 40 PageID 18



      33.    I declare that under the penalty of perjury that the information provided

above is true and correct.




                                                             ber
                                                     Special Agent
                                                     Federal Bureau of Investigation


      Sworn before me this ~ of
      October, Jacksonville, Florida




      Patricia D. arksdale
      U.S. Magistrate Judge




                                          17
Case 3:19-mj-01392-PDB Document 1 Filed 10/16/19 Page 19 of 40 PageID 19




               EXHIBIT 1
 Case 3:19-mj-01392-PDB Document 1 Filed 10/16/19 Page 20 of 40 PageID 20




           AFFIDAVIT IN SUPPORT OF CRIMINAL CO:rv.t:PLAINT


      I, Blake Eber, being first duly sworn, hereby depose and state as follows:


               INTRODUCTION AND AGENT BACKGROUND


      1.     I am a Special Agent with the Federal Bureau of Investigation ("FBI"),

United States Department of Justice, acting in my official capacity. As such, I am an

investigative or law enforcement officer of the United States within the meaning of

Section 2510(7) of Title 18, United States Code, and am empowered by law to

conduct investigations of and to make atTest for offenses enumerated in Section 2516

of Title 18, United States Code. I have been employed as a Special Agent with the

FBI sin9e January 2018, and am currently assigned to the Jackso1?-ville Field Office's

Counterintelligence Squad, where I investigate, inter alia, offenses involving

espionage and the unlawful retention or disclosure of classified information.

      2.     I have attended and received training in the areas of national security-

related criminal offenses, including espionage an.d the mishandling of classified

information, as well as the preparation of criminal complaints. I have also

participated in the investigation of national security offenses. Finally, I have had

numerous communications with federal law enforcement and Depa1tment of Justice

personnel specializing in national security investigations and prosecutions.

      3.     I am the case agent assigned to an FBI-Naval Criminal Investigative

Service ("NCIS") investigation of FAN YANG ("FAN"); his wife, YANG YANG,
 Case 3:19-mj-01392-PDB Document 1 Filed 10/16/19 Page 21 of 40 PageID 21




also known ~s ("a/k/a") Yang Chen, a/k/a Yuki ("YANG"); and GE SONGTAO,

a/k/a Sherman ("GE"). As discussed in greater detail below, FAN currently holds a

Top Secret U.S. security clearance and is actively serving in the United States Navy,

working in a sensitive anti-·s ubmarine warfare unit. He has made material

misrepresentations to hide his and YANG's relationship with GE, who is a Chinese

national. FAN and YANG have also worked together to assist GE in unlawfully

. possessing firearms.

                              PURPOSE OF AFFIDAVIT

       4.      This affidavit' is in support of a criminal complaint alleging there is

probable cause to believe that FAN, YANG, and GE violated 18 U .S.C. § 371

(conspiracy to violate U.S. law, in this case, 18 U.S.C. § 922(g)(5), prohibiting

possession of a firearm by a nonresident alien and 18 U.S.C. § 922(a)(5),

prohibiting transfer of a firearm by a resident of a state to a nonresident); 18 U.S.C. §

922(a)(6) (making a false statement to a federally licensed firearms dealer); and 18

U.S.C. § 1001 (making false statements, here, during a security clearance background

investigation).

        5.     Unless noted otherwise, the information presented in this affidavit was

gathered during the course of an investigation conducted by me and Special Agents

of the FBI and NCIS, including but not limited to, personal interviews; physical ·

surveillance; and the review of government, corporate, financial, and other records.

I am not including in this affidavit all facts known to me, but rather only those I


                                             ·2
 Case 3:19-mj-01392-PDB Document 1 Filed 10/16/19 Page 22 of 40 PageID 22




believe are necessary to establish probable cause sufficient to support a criminal

complaint.


      6.      This affidavit contains information provided by three confidential

sources, Jabeled respectively as COOPERATING SOURCE ("CS")# 1-3.


                                PROBABLE CAUSE

            YANG YANG, a/k/a Yang Chen, a/k/a Yuki and BQ TREE LLC

      7.      Based on a review of.records from the State of Florida, I determined

that BQ TREE LLC was incorporated by an individual known as Yang Chen on or

about May 29, 201s: The corporation's principal/mailing/registered addresses were

originally listed as 2208 Harbor Lake Drive, Fleming Island, Florida 32003, but were

all changed effective January 2018, to 1172 Neff Circle, Jacksonville, Florida 32212.

The name of the only enumerated member/regi~tered agent/authorized person was

changed from "YANG C~N" to "YANG YANG" on or about January 2, 2019.

       8.     According to public comt records, YANG CHEN married FAN

YANG on or about January 4, 2013. Public court records also establish that YANG

CHEN and YANG YANG ru:e the same person. I am also aware from personal

observation that the address 1172 Neff Circle, Jacksonville, Florida 32212 consists of

a single family residence located on the U.S. Navy base known as Naval Air Station

Jacksonville. Furthermore, I am aware from review of public records, a series of

interviews, and personal observation, that YANG YANG and FAN YANG both

lived full-time at 1172 Neff Circle, Jacksonville, Florida 32212 ("former residence")

                                           3
 Case 3:19-mj-01392-PDB Document 1 Filed 10/16/19 Page 23 of 40 PageID 23




untjl July 18, 2019. I am aware from review of public records and physical

surveillance conducted by other FBI Special Agents that YANG YANG and FAN

YANG currently live full-time at



      9.     Pursuant to a court-authorized search, I have previously reviewed

photographs taken by FBI agents inside the former residence in January 2019. I

observed in one of those photographs a business card located inside the former

residence. That business card listed YANG as the "Chief Consultant" for BQ TREE

LLC. I observed in another photograph a second business card located inside the

former residence. That second business card listed FAN as a "Consultant" for BQ

TREE LLC. The business cards each contain email addresses for YANG and FAN.

      10.    An FBI Forensic Accountant and I have reviewed financial records

obtained by the FBI from Navy Federal Credit Union and from Federal Reserve

Bank of New York pertaining to BQ TREE LLC. Those records revealed that from

November 2016 through August 2019, BQ TREE, LLC and/ or YANG YANG

received approximately $205,270 in direct wire transfers from a corporate entity

known as Shanghai Breeze Technology Co. ("Shanghai Breeze") and a known

associate of GE ("GE's Associate"). According to COOPERATING SOURC~ #1

("CS-1"), GE's Associate is an employee of GE. (CS-I is discussed in greater detail

below.) The money transfers from Shanghai Breeze to BQ TREE LLC were

generally large. For example, on or about March 20, 2017, BQ TREE LLC received

a $40,000 wire transfer from Shanghai Breeze. According to an FBI fore~sic
                                         4
 Case 3:19-mj-01392-PDB Document 1 Filed 10/16/19 Page 24 of 40 PageID 24




accountant who has analyzed the bank records referenced above, transfers from

Shanghai Breeze accounts are the largest sourc(;! of revenue for BQ TREE LLC.

Further, BQ TREE LLC s account applicatio:r:i with Navy Federal Credit Union
                         1




describes its business as an online office products and cellphone accessories

retailer/wholesaler, and yet BQ TREE LLC's account statements lack banking

activity that one would expect for such as business - like regular deposits of sales-

generated income, the purchase of a high volurrie of office equipment or cellphone

accessories as inventory, or payments for shipping of products to customers.

      11.    In September 2018, I interviewed CS-I, who formerly served in the U.S.

Navy. CS-1 has no criminal record. CS-1 advised me, interalia, that CS-1 was a

paid consultant for Shanghai Breeze. CS-1 ftnther advised that GE's Associate told

CS-1 that YANG conducted "logistics,, for Shanghai Breeze inside the U.S. CS-1

also informed me that he/she was familiar with GE, who he/she also knew by the

name "Sherman.,,

      GE SONGTAO, a/k/a Sherman and Shanghai Breeze Technology Co.

      12.    According to GE's U.S. State Department Visa application, which I

have revieweq., GE stated he is 49 years old; a citizen and resident of the People's

Republic of China; and the Chairman of Shanghai Breeze Technology Co. Ltd,

located at 968-6-1008 Jinzhong Rd., Changning District, Shanghai, China. GE was

issued a Bl/B2 U.S. visa on September 26, 2016. A Bl/B2 visa permits temporary

entry into the United States for business and tourism purposes. His visa expires on

September 22, 2026. According to U.S. Customs and Border Protection ("CBP          11
                                                                                        )




                                           5
  Case 3:19-mj-01392-PDB Document 1 Filed 10/16/19 Page 25 of 40 PageID 25




 records, which I have reviewed, GE has travelled to the U.S. on multiple occasions

 dating back to November 2013 and as recently as July 2018.

        13.   During our September 2018 interview, CS-1 also told me that, while on

 numerous trips to the United States in the past, GE has invested time and money in

 obtaining tactical weap~ns training by hiring U.S.-based firearms and tactical

 instructors with prior military experience, including some with specialized tactical

 training from their respective experiences serving as Special Forces operators within

 the U.S. military.

       14.    On October 9, 2019 COOPERATING SOURCE# 2 ("CS-2") told an

 FBI Special Agent that he/ she provided GE with both pistol and rifle firearms

 training during the week of May 26, 2017 to June· 1, 2017, at a public gun range in

· Virginia Beach, Virginia and on a private range in North Carolina. I have reviewed

 reports concerning GE's interactions with CS-2.- According to those reports, during

 training, GE asked CS-2 for, among other things, an electronic copy of the

 unclassified U.S. Navy document entitled "OPNAV 3591 Small Arms Training and

 Qualification Instruction" that CS-2 used to structure the firearms training for GE.

 Further, according•to CS-2, during the same week that GE received firearms training

 in Virginia and North Carolina, GE asked CS-2 to purchase a Sig Sauer P226 pistol

 and a Sig Sauer AR-15-style rifle. GE gave CS-2 $3,500 to pay for the firearms. GE

 then told CS-2 to retain the purchased firearms until GE retmned to the U.S. in

 September 2017. According to CS-2, after initially accepting the money, CS-2

 ultimately did not purchase the firearms for GE, and subsequently returned the
                                           6
 Case 3:19-mj-01392-PDB Document 1 Filed 10/16/19 Page 26 of 40 PageID 26




money to a mutual acquaintance who according to CS-2 was supposed to return the

money to GE on or about j une 1, 2017.

                                    FANYANG

       15.    I have reviewed FAN's naval service records and certain Office of

Personnel Management records. According to these documents, FAN was born in

the People's Republic of China in 1985, e1itered in the United States in 1999, and

· became a U.S. citizen in 2006. FAN is currently an active duty Nav~ Officer

currently assigned to Maritime Patrol Reconnaissance Weapons School at Naval Air

Station Jacksonville, in Jacksonville, Florida. FAN enlisted in the U.S. Navy in

2005, but was subsequently discharged in 2007. After attending college and

obtaining a bachelor's degree in electrical engineering, FAN then re-enlisted into the

Navy in July 2012 to attend Officer Candidate School. After FAN received his

commission as an officer; he attended flight school and was subsequently transferred

in November 2014 to Naval Air Station Jacksonville, where he is still stationed to

this day. He currently holds the rank of Lieutenant. The same records show that

FAN currently holds a Top Secret security clearance, which he first obtained in 2012.

       16.   In October 2018, I interviewed COOPERATING SOURCE# 3

(hereafter "CS-3"), who is a U.S. Naval Officer who has work~d with FAN. CS-3

informed me, interalia, that he/she was aware that FAN was trained as a Naval

Flight Officer responsible for weapons and tactics aboard the P-8 anti-submarine

warfare aircraft.


                                          7
 Case 3:19-mj-01392-PDB Document 1 Filed 10/16/19 Page 27 of 40 PageID 27




          17.   According to CS-3, FAN submitted to his Navy supervisors a

NAVPERS 1336/3 (Rev. 02-2011) Special Request/ Authorization Form, dated July

9, 2018, which I have reviewed. According to CS-3, the form is used by Navy

personnel to request time off from work (or "liberty"), and FAN's form requested

time off from work from July 12 to July 16, 2018 for the stated purpose of FAN

taking his family to "Disney" for the weekend. I have reviewed U.S. airline records

that establish that FAN and YANG flew from Jacksonville, Florida to Sioux City,

Iowa on July 13, 2018, then made the return trip on July 15, 2018. Those tickets

were purchased on July 9, 2018, the same day that FAN requested time off,

purportedly to travel to "Disn,ey." Credit card records from two U.S. banks and a

credit card company, which I reviewed, show a card attributed to YANG was used

to purchase a meal in South Sioux City, Nebraska on July 14, 2018, and that FAN's

credit card was used to rent a car in Sioux City, Iowa on July 15, 2018. Credit card

records also show that YANG purchased a one-way airline ticket for GE departing

on July 16, 2018, from Omaha Epply Airfield in Nebraska. That airport is

approximately 100 miles from South Sioux City, Nebraska, where YANG purchased

a meal.

      18.       In October 2018, I interviewed CS-3, who stated that by U .S. Navy

instruction, Naval personnel taking liberty outside the local area (defined as 400-mile

radius) requires commanding officer notification. CS-3 told me that FAN did not

report his travel to Iowa to his commanding officer.


                                            8
 Case 3:19-mj-01392-PDB Document 1 Filed 10/16/19 Page 28 of 40 PageID 28




         Electronic Questionnaires•for Investigations Processing (e-QIP)

      19.    I have r~viewed an Electronic Questionnaires for Investigations

Processing (e-QIP), which is the official U .S. government questionnaire for national

security positions, that FAN submitted on or about January 7, 2019, in suppmt of

the renewal of his Top Secret clearance. The contents ofFAN's e-QIP form are

described below.

      20.    Under the section "Penalties for Inaccurate or False Statements," thee-

QIP form states the following:

      The U.S. Criminal Code (title 18, section 1001) provides that knowingly
      falsifying or concealing a material fact is a felony which may result in
      fines and/ or up to five (5) years imprisonment. In addition, Federal
      agencies generally fire, do not grant security clearance, or disqualify
      individuals who have materially and deliberately falsified these form,
      and this remains a part of the permanent record for future placements.
      Your prospects of placement or security clearance are better if you
      answer all questions truthfully and completely. You will have adequate
      opportunity to explain any information you provide on this form and to
      make your comments part of the record.

      21.    Under "Statement of Understanding" the e-QIP form states:

      I have read the instructions and I understand that ifl withhold,
      misrepresent, or falsify information on this form, I am subject to the
      penalties for inaccurate or false statement (per U.S. Criminal Code,
      Title 18, section 1001), denial or revocation of a security clearance,
      and/ or removal and debarment from Federal Service.

FAN answered "Yes" following the aforementioned statement.

      22.    In e-QIP Section 19 - Foreign Contacts, the first question reads:

      Do you have, or have you had, close and/or continuing contact with a
      foreign national within the last seven (7) years with whom you, or your
      spouse, or legally recognized civil union/domestic partner, or
      cohabitant are bound by affection, influence, common interest, and/or
                                          9
 Case 3:19-mj-01392-PDB Document 1 Filed 10/16/19 Page 29 of 40 PageID 29




      obligation? Include associates as well as relatives, not previously listed
      in Section 18.

FAN answered "No" to this question.

      23.    Pursuant to a court-authorized search and surveillance, I have reviewed

approximately 400 emails between GE and YANG sent between November 2016

and September 2019; these include emails sent to and from the email address listed

on YANG's business card described above. Among the emails that I reviewed was

an email YANG sent to GE in November 2016 to which YANG attached a Chinese-

language signed employment contract with Shanghai Breeze Technology Co. LTD.

The contract appears to have been signed by GE on behalf of his company and then

countersigned by YANG on November 10, 2016. According to FBI linguists who

have reviewed the contract, during a one to three month probationary period, the

company agreed to pay YANG a monthly salary of$3,000, which would then

increase to $5,000 per month, paid in two distributions per month. The FBI linguists

also noted the contract specifically described YAN G's duties as "Party B [YANG]

must handle business operations, conduct business negotiations, collaborate with

other factories, declare products at customs, and conduct other similar business for

Shanghai Breeze Technology Co., Ltd. in the United States."

      24.    In January 2019, during a court-authorized search, FBI personnel

collected an Audio/Video file from the dash cameras of a vehicle registered to FAN.

This file revealed a January 18, 2019 Chinese language conversation between FAN

and YANG. I have spoken with FBI Chinese linguists who have reviewed the

                                          10
 Case 3:19-mj-01392-PDB Document 1 Filed 10/16/19 Page 30 of 40 PageID 30




Audio/Video file. They related that during that conversation, the couple discuss

"Brother Tao," which I believe is a nickname for GE Songtao.

      25.    In e-QIP Section 20A - Foreign Activities, Subsection Foreign

Financial Interests Controlled on Your Behalf, the first question reads: "Have you,

your spouse or legally recognized civil union/ domestic pa1tner, cohabitant, or

dependent children EVER had any foreign financial interests (such as . . . bank

accounts ... ) in which you or they have direct control or direct ownership?" FAN

answered "No" to this question. The second question in this section reads: "Have

you, your spouse or legally recognized civil union/ domestic partner, cohabitant, or

dependent children EVER had any foreign financial interests that someone

controlled on your behalf?" FAN answered "No" to this question.

      26.    FAN listed a personal email address on his e-QIP submission. Pursuant

to a court-authorized search, I have reviewed a document attached to an email sent

in Februaiy 2013 to FAN's personal email account as a "cc" (or carbon copy)

addressee. That attached document gave Huang Hua power of attorney over FAN's

BANK OF CHINA account. The power of attorney document was dated December

14, 2012, and lists FAN's BANK OF CHINA account number. The email attaching

the power of attorney contained the following language:

      From: The UPS Store 3517 <store35l 7@theupsstore.com>;
      To: {wffi <phenixyl@163.com>;

      Subject: Re: notary certificate BANK OF CHINA IN BEIJING
      Sent: Sat, Feb 2, 2013 7:45:44 PM


                                         11
 Case 3:19-mj-01392-PDB Document 1 Filed 10/16/19 Page 31 of 40 PageID 31




      This document was notarized at our store, The UPS Store 3517 in
      Pensacola FL.
      Email us back with any further questions.

      ----- Original Message -----

      From: 1'm~
      To: store35 l 7@theupsstore.com       _
      Sent: Friday, February 01, 2013 9:59 PM
      Subject: notary ce1tificate BANK OF CHINA IN BEIJING


      This is BANK OF CHINA of Beijing. Now a customer named Hua
      Huang want to reset the password of the account of Fan Yang. But in
      CHINA, customer can reset the password of the account only by
      himself. So Yang Fan offer us-the Notaiy Certificate for us to authorize
      Hua Huang to reset the password. So I would like to ask you to identify
      the notaiy certificate and whether the notary is from yours.

      THANK YOU VERY MUCH.

      ----- Original Message -----

      27.    The above indicates that FAN had a foreign- financial interest via a

BANK OF CHINA account that someone controlled on his behalf and that FAN did

not report these facts as required in his e-QIP form.

      28.    In e-QIP Section 20B - Foreign Business, Professional Activities, and

Foreign Government Contacts - the frrst question reads: "Have you in the last seven

(7) years provided advice or support to any individual associated with a foreign

business or other foreign organization that you have not previously listed as a former

employer? (Answer 'No' if all your advice or support was authorized pursuant to

official U.S. Government business.)" FAN answered "No" to this question and did

not otheiwise list any foreign businesses or other foreign organizations among his

                                           12
 Case 3:19-mj-01392-PDB Document 1 Filed 10/16/19 Page 32 of 40 PageID 32




former employers. A later question in this section reads: "Has any foreign national

in the last seven (7) years offen;d you a job, asked you to work as a consultant, or

consider employment with them?" FAN answered "Yes" to this question, but in

response to the follow up question, "Did you accept the offer?" he answered, "No."

Where the form directs, "Provide explanation," FAN stated that in late 2017, GE

had offered FAN a position as a "Consultant/ U.S. representative for his Chinese

business," which according to FAN, "import[s] speedboats from the U.S. for sale in

China." FAN stated that he informed GE that he was still in the Navy and could

not take on additional work.

      29. · Pursuant to a court-authorized search, I reviewed an email chain sent in

April 2017. Using an email address listed on his BQ TREE LLC business card

discussed above, FAN wrote a series of emails to the owner of a business in Orlando,

Florida ("BUSINESS-I"). In this email chain, FAN stated he is part of a consulting

firm that focuses on bridging Chinese and U .S. businesses. FAN went on to state

that he has a client in China who wants to bring Chinese citizens to the U.S. for

"firearm tourism." Specifically, the email contained the following language:

      ----- Original Message -----
      [F. G.],

      Could you describe what does the IPSC sport shooting course includes?

      Thanks,
      Fan ·


      On Mon, Apr 24, 2017 at 9:38 PM, f G <[F.G.] @yahoo. com> wrote:

                                           13
Case 3:19-mj-01392-PDB Document 1 Filed 10/16/19 Page 33 of 40 PageID 33




    Hi Fan,

    Let me know the date you will be visiting our facility. I will be traveling
    to Europe to teach and shoot a match in May, if I am not available I
    will have one of my workers meet with you and show you the facility .

    Regards
    [F.G.]

    Sent from my iPhone


    On Apr 24, 2017, at 7:14 PM, Fan Yang ... wrote:

    [F.G],

    Thanks for the quick response. We still have other coordination we
    need to take care of, so if we get a group going, it'll most likely be Sept
    to Dec this year. Our client is visiting US mid to late May. Hopefully
    we can arrange a visit to your facility and discuss the options face to
    face.

    I cc'd Yuki on this email. She's going to handle the client's travel to the
    US and she will be travelling with the client.

    Thank you very much,
    Fan


    On Sun, Apr 23, 2017 at 6:12 PM, fG <[F.G.]@yahoo.com> wrote:

    Hello,

    Thank you for your interest in [BUSINESS-I] .

    We can organize IPSC sport shooting courses for you. Let us know the
    time line you would like and I can give you dates for the first group .
    Approximate cost would be $600 per person per day of training. This
    would include , equipment ,Ammunition and firearms .

    You would need to supply a minimum of 1 maybe 2 interp:reters for
    translation .


                                        14
Case 3:19-mj-01392-PDB Document 1 Filed 10/16/19 Page 34 of 40 PageID 34




    Once you decide the dates let me know and we can start organizing .
    Hotels are a 45 minute drive from Orlando Intl airp01t and Hotels are
    20 minutes from the range facility .

    Looking forward to hearing from you .

    [F.G]
    Owner
    [BUSINESS-I]

    Sent from my iPhone


    On Apr 23, 2017, at 4:10 PM, Fan Yang . . . wrote:

    From: Fan Yang .. .
    Subject: Request info on customized course
    Message Body:

    Hello,

     We are a consulting firm that focuses on bridging Chinese business and
     US business together. We have a client in China that want to bring
     Chinese citizens to the US for "firearm tourism 11 • My understanding is
     that it's legal for foreign national to shoot firearm at a range as long as
   . the owner, or a representative is present. If there's any concerns
     regarding that, we can look more into it.

    We are still in the planning stage, so I'm requesting 3 day, 5 day and 7
    day customized course for a group of 10-20 people. They will all be
    Chinese nationals with little to no experience in firea.im, and we don't
    expect them to speak English very well either. We will provide the
    translators for the group, and you'll provide the necessa.iy firearms and
    ammunition. If the frrst group goes well, we expect a new group every
    3-6 month initially. Obviously, if it gains popula.i·ity, we'll schedule
    groups more often.

   These tourists are not looking to be proficient in a specific firearm, but
   looking for more of a exposure of everything you can offer. Different
   firearms, different techniques, and lots of shooting should make them
   very happy.

   Thank you ve1y much. Looking forward to working with you.
                                        15
  Case 3:19-mj-01392-PDB Document 1 Filed 10/16/19 Page 35 of 40 PageID 35




       ----- Original Message -----

       30.    The above email chain, coupled with the extensive transfers of cash

from Shanghai Breeze to BQ TREE LLC, indicate that FAN provided support to

individuals associated with foreign businesses and did not report this conduct as

required.

                   FAN and YANG Purchase of a Firearm for GE

       31.   In response to a Grand Jury subpoena, a business in Phoenix, Arizona

("BUSINESS-2"), provided documentation, which I have reviewed, showing that on

or about March 30, 2017, FAN purchased a Sig Sauer MK.25 P226 Pistol 9mm Serial

Number 47Al92149 for $1,049. FAN requested the firearm be shipped to a business

in Union, Michigan ("BUSINESS-3").

      32.    In response to a Grand Jury subpoena, BUSINESS-3 provided

documentation, which I have reviewed, showing that on or about April 25, 2017,

FAN paid BUSINESS-3 approximately $159 to engrave the initials "G.S.T." and the

phrase "NEVER OUT OF THE FIGHT," into the Sig Sauer Pistol 9mm Serial

Number 47Al 92149. I believe that "G.S.T." are the initials of GE Songtao.

According to documents provided by BUSINESS-3, FAN directed the company to

send the.firearm to a F ederal Licensed Firearm (later identified as a firearms dealer

in Orange Park, Florida ("BUSINESS-4")).

      33.    I have reviewed a copy of a Firearms Transaction Record (also known

as ATF-form 4473) obtained from BUSINESS-4. That form documents that

                                          16
 Case 3:19-mj-01392-PDB Document 1 Filed 10/16/19 Page 36 of 40 PageID 36




BUSINESS-4 transferred a Sig Sauer Model P226 9mm pistol, serial number

478192149 to FAN on or about April 30; 2017. It appears there was a typographical

error on the form, as I believe that the number "8" should have been an "A." The

form states that "Section A [of the form] -Must Be Completed Personally By

Transferee/Buyer." On the form, under Section A, FAN is identified as the

transferee/_buyer. Section A also contains, among other things, the following

question (number 11.a): "Are you the actual transferee/buyer of the firearm(s) listed

on this form?" Following this question, the form provides, in bold: "Warning: You

are not the actual transferee/buyer ifyou·are acquiring the fi.reann(s) on behalf of .

another person. If you are not the actual transferee/buyer, the licensee cannot

transfer the firearm(s) to you." In response to the question above, FAN answered

"Yes," indicating he was the actual transferee/buyer of the firearm. At the end of

Section A, the form states, again in bold: "I certify that my answers in Section A

are true, correct, and complete . ... I understand that answering 'yes' to question

11.a if! am not the actual transferee/buyer is a crime punishable as a felony under

Federal law . ... " Fan signed the form under the transferee's/buyer's signature

block.

         34.   Pursuant to a court-authorized search, I reviewed an email from YANG

to GE, sent on June 28, 2017, less than a month after FAN obtained the firearm

engraved with GE's initials. YANG sent the email from the email account listed on

her BQ TREE LLC business card that is discussed above. YANG's email attached


                                         17
 Case 3:19-mj-01392-PDB Document 1 Filed 10/16/19 Page 37 of 40 PageID 37




what appears to be an expense report for BQ TREE LLC from March to June 2017.

This attached expense report and others described below were in Chinese, but were

translated by FBI linguists with whom I have conferred. This expense report

contained an entry with the following information: Date"3/30"; Catego1y

"Personal" [understood to be referring to GE's personal expenses]; Description

"Sig"; Notes "Sig 1049.99 engraving+ shipping 158.63 fee and background check 40

(no receipt); Amount "$1,248.62"; Balance "$34,751.38." I am familiar with GE's

email address based on my review of an email sent to YANG on April 14, 2017, in

which the signature block listed GE Songtao of Shanghai Breeze Co. as the sender.

      35.    Pursuant to a court-authorized search, I reviewed an email sent 01:

January 3, 2018, which YANG sent to GE and GE'S Associate. This email attached

a December 2017 expense report that contained an entry with the following

information: Date "12/16"_; Category "Personal", Description "storage"; Notes

"store the gun"; Amount "46.90"; Balance "$13,529.85."

      36.    On September 24, 2019, I participated in a court-authorized search of

storage unit FI00 located at SecurCare Self-Storage, Fleming Island, Florida 32256.

Dm:ing the court-authorized search, I found a Sig Sauer MK.25 P226 Pistol 9mm

Serial Number 47A192149 with "G.S.T." and the phrase "NEVER OUT OF THE

FIGHT" engraved into the firearm. Additionally, the Sig Sauer was located within a

black-colored gun range bag. Within the bag was a Sig Sauer plastic gun carrying

case that.had a label identifying a Sig Sauer MK25 P226 Pistol 9mm Serial Number

47A192149.
                                         18
 Case 3:19-mj-01392-PDB Document 1 Filed 10/16/19 Page 38 of 40 PageID 38




      37.   Pursuant to court-authorized surveillance, I reviewed an email sent on

September 23, 2019, which YANG sent to GE and GE's Associate. This email

again contained an expense report for April to September 2019. This expense ·r eport

contained entries for "storage," this time under the category "company. " Also

attached to this email were four invoices for the use of Unit F084 SecurCare Self

Storage, Fleming Island, Florida 32256 for April, May, June and July 2019. Yang

Chen (that is, YANG) was listed as the customer in the invoices. Additionally,

attached to this email were two invoices for the use of Unit Fl00 SecurCare Self

Storage, Fleming Island, Florida 32256 for August and September 2019. Yang Yang

(that is, YANG) was listed as the customer in the invoices.

      38.    I_n September 2018, CS-1 also told me that on or about May 24, 2017,

he/she went to the shooting range "On Target Sports," in Orange Park, Florida with .

FAN and GE. (Before eventually stating that CS-1 went to the gun range with GE

and FAN, he/she initially claimed to have had minimal interactions with FAN.)

According to On Target Sports records, which I reviewed, GE, FAN, and CS-1 have

accounts at that business, and on or about May 24, 2017, FAN and CS-1 made

purchases. CS-1 stated the three individuals shot guns for approximately four hours

while at the range. During a subsequent interview in April 2019, CS-1 told me that ·

GE owned a SIG Sauer 226 MK 25, which he called "his baby." According to CS-1_,

he/she went to gun ranges in the U.S., including On Target Sports, approximately

four or five times to· shoot with GE. On those occasions, YANG would provide CS-

1 a black range bag with the SIG Sauer 226 MK 25 inside to give to GE at the gun
                                         19
         Case 3:19-mj-01392-PDB Document 1 Filed 10/16/19 Page 39 of 40 PageID 39




        range. CS-1 would then transport this firearm to the gun range. According to CS-1,

        YANG stated it would be illegal for GE to possess a firearm.

                           CONCLUSION AND SEALING REQUEST

              39.    Based on the foregoing, there is probable cause to believe that,

        beginning no later than March 2017, and continuing through no earlier than

        September 2019, in the Middle District of Florida and elsewhere, in violation of 18·

        U.S.C. § 371, FAN, YANG, and GE conspired with each other, and committed the

        acts desclibed in this affidavit, to try to accomplish a shared and unlawful plan to

        commit offenses against the United States, specifically, knowing possession of a

        firearm in or affecting interstate commerce by an alien admitted to the United States

        under a non-immigrant visa, in violation of 18 U.S.C. § 922(g)(S); and willful

        transfer, giving, and delivery of a firea.im to an individual who does not reside in the

        same state as the transferor, in violation of 18 U.S.C. § 922(a)(5). F urther, based on

        the foregoing, there is probable cause to believe that on or about April 30, 2017, in

        the Middle District of Florida, in violation of 18 U.S.C. § 922(a)(6), FAN lmowingly

        made a false and fictitious statement, material to the lawfulness of the disposition of

        a firearm, intended and likely to deceive a firearms dealer in connection with the

        acquisition of a firearm, asserting that he was the actual transferee/buyer of a firearm

        when he lmew then and there that this representation was false. Further, based on

        the foregoing, there is probable cause to believe that on or about January 7, 2019, in

        the Middle District of Florida, in violation of 18 U.S.C. § 1001, FAN made and used

        a writing containing materially false, fictitious, and fraudulent representations when
                                                    20



- - - - - - - - - -- - - -- ---             ... -
 Case 3:19-mj-01392-PDB Document 1 Filed 10/16/19 Page 40 of 40 PageID 40




he submitted to the United States Government a written e-QIP form, in which he

denied having and having had, close and/or continuing contact with a foreign

national within the last seven years with whom he or his spouse was bound by

affection, influence, common interest, and/ or obligation; denied having had any

foreign financial interests that someone controlled on his behalf; and denied in the

last seven years, providing advice or support to any individual associated with a

foreign business or other foreign organization, when he knew then and there that

these representations were false.

      40.    I ask that this affidavit be sealed, until further order of the court, to

protect this investigation. I am aware from my training and experience that evidence

is destroyed, individuals flee, and witnesses may be tampered with or become

uncooperative when the details known to law enforcement become prematurely

available to the targets of a criminal investigation.

      41.    I declare under the penalty of perjury that the information provided

above is true and conect.


                                                        Blake Eber
                                                        Special Agent
                                                        Federal Bureau of Investigation

       Sworn before me this It1'11\ of
       October, Jacksonville, Florida


            ~-
      Patricia D . Barksdale
      U .S. Magistrate Judge
                                            21
